Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species A (Figures 5A-5D) in the reply filed on 01/14/2022 is acknowledged.
Claim 54 is withdrawn because it is directed toward a non-elected embodiment.  Claim 53 recites the limitation “the stylus includes a threaded proximal portion configured to engage a corresponding threaded portion of the central lumen of the elongate body”, but the elected species (Figs. 5A-5D) disclose that the threaded portion of the stylus is configured to engage with a release mechanism 544 of the elongate body (paragraph [00101]).  

Double Patenting
A comparison of the claims in related patents and pending applications having at least one common inventor, applicant and/or are commonly assigned/owned or non-commonly assigned/owned but subject to a joint research agreement as set forth in 35 U.S.C. 102(c) was conducted and no double patenting rejections were applicable. 


Claim Objections
Claims 49 - 60 are objected to because of the following informalities:  Independent claim 48 is directed toward “An instrument”, however dependent claims 49 - 60 recites “The apparatus”.  This should be changed to “The instrument”.  Appropriate correction is required.
Claim 53, line 2, “in which the distal end of the guide projection” should be changed to “in which a distal end of the guide projection”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51, 55, 57 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites “the driver” several times, however there is no antecedent basis for the driver.  In addition it is unclear if the driver the same as the elongate body or if it is a different component of the instrument. For purposes of examination the driver is assumed to be the same as the elongate body. 
Claim 55 recites the limitation “the guide projection is formed integrally with the elongate body”, however the guide projection is part of the stylus not the elongate body 
Claim 60 recites the limitation "the second position".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination it is assumed that the elongate body does not extend proximally from the collar in a first position and does extend proximally in a second position. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 48, 52, 53 and 55 - 57 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vandewalle (US 2007/0162046 A1).

Regarding claim 48, Vandewalle discloses an instrument for driving a bone anchor assembly into bone (Abstract), the instrument comprising: 

a receiving portion formed at the proximal end of the elongate body (the proximal top portion of ref. 12 in addition to the internally threaded bore as part of the lumen ref. 20 is considered to be the receiving portion); 
an engagement portion formed at the distal end of the elongate body (the engagement portion is comprised of ref. 16), the receiving portion having a greater diameter than the engagement portion (as shown in Fig. 1, the receiving portion of ref. 12 has a greater diameter than the engagement portion ref. 16); 
a stylus configured to be received in the central axial lumen to translate in a proximal-distal direction relative to the elongate body (paragraph [0039], ref. 44, Fig. 2, prior to locking via component ref. 46 the stylus is free to translate in an axial direction within the lumen); and 
a retainer assembly disposed around the stylus and movable relative to the receiving portion (paragraph [0032], ref. 14, Figs. 1 - 3, wherein the retaining assembly is moveable via the threaded engagement between threads refs. 34 and 22), the retainer assembly being configured to translate axially relative to the elongate body (the retainer assembly is fully capable of translating axially when rotated relative to the elongate body); 
wherein the stylus extends distal of the engagement portion and proximal to the receiving portion (Fig. 8);

wherein the elongate body, the receiving portion, and the engagement portion have a common central axis extending therethrough (as seen in Fig. 3, each of the element align along a single axis).  


Regarding claim 52, Vandewalle discloses the apparatus of claim 48, wherein the stylus has a guide projection on a distal end thereof, the guide projection being configured for insertion into the bone anchor (the distal portion of the stylus may be considered the guide projection such as shown inserted into the bone anchor in Fig. 3).  

Regarding claim 53, Vandewalle discloses the apparatus of claim 52, wherein the stylus is axially translatable between at least a first position in which the distal end of the guide projection protrudes from the distal end of the bone anchor assembly (Fig. 3) and a second position in which the distal end of the guide projection does not protrude from the distal end of the bone anchor assembly (upon removal of the stylus from the bone anchor, the guide projection will not protrude from the distal end).  

Regarding claim 55 (as best understood), Vandewalle discloses the apparatus of claim 52, wherein the guide projection is formed integrally with the stylus (the guide 

Regarding claim 56, Vandewalle discloses the apparatus of claim 52, further comprising a handle (Fig. 3, ref. 38) positioned proximal to the stylus and the elongate body (if the stylus ref. 44 is moved axially downward and secured via ref. 46, then the handle would be positioned proximal to the stylus and the elongate body), the handle being configured to manipulate one or more the stylus relative to the elongate body or the elongate body relative to the stylus (rotation of the handle ref. 38 will cause relative axial movement between the stylus and the elongate body).   

Regarding claim 57, Vandewalle discloses the apparatus of claim 55, wherein a length of the guide projection extending distally from the handle is adjustable (the length may be adjustable via ref. 46, paragraph [0040]).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 49 - 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vandewalle (US 2007/0162046 A1) in view of Assell et al. (US 2011/0060369 A1).

Regarding claim 49, Vandewalle discloses the apparatus of claim 48, except wherein the engagement portion includes a threaded outer surface for engaging with threads of an interior surface of a receiver member of the bone anchor assembly.  However, Vandewalle does disclose that many different engagements between the instrument and bone anchor may be used, e.g. Philips, hex, slotted or the like (paragraph [0035]). 

Assell teaches an analogous surgical tool (ref. 901) having a distal end with an engagement portion (paragraph [0351], ref. 900) includes a threaded outer surface (Fig. 35B, ref. 930) for engaging with threads of an interior surface of a receiver member of the bone anchor assembly (Fig. 35A shows a bone anchor assembly ref. 860 which has internal threads ref. 870 to engagement with the threads 930 of the instrument, paragraph [0353]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the engagement portion of Vandewalle for the engagement portion of Assell because they are art recognized equivalents for the same purpose. 

Regarding claim 50, Vandewalle in view of Assell discloses the apparatus of claim 49, further comprising a tip disposed distally of the threaded outer surface configured to engage a proximal surface of the bone anchor (Assell, Fig. 35B, ref. 922).  

Claim 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vandewalle (US 2007/0162046 A1) in view of Paul (US 2007/0266529 A1).

Regarding claim 51 (as best understood), Vandewalle discloses the apparatus of claim 48, except wherein the retainer assembly is configured to move from a first position in which the stylus can translate axially relative to the driver only when the stylus is rotated relative to the driver to a second position in which the stylus is free to translate axially relative to the driver without being rotated relative to the driver.  In opposition, Vandewalle discloses a threaded engagement which allows for axial movement via rotation, but which would not allow for axial movement without being rotated.  

Paul teaches an analogous instrument (Abstract) having a stylus (Fig. 1, ref. 12) with a retaining assembly (Figs. 1 - 2, ref. 22) wherein the stylus is configured to move from a first position in which the stylus can translate axially relative to a driver (Fig. 1, ref. 14) only when the stylus is rotated relative to the driver (paragraph [0029]) to a second position in which the stylus is free to translate axially relative to the driver without being rotated relative to the driver (paragraph [0028]).  Paul teaches that the coupling means or quick attachment device between the stylus and the driver/elongate body may be incorporated into the design of various types of surgical instrument or tools to allow two or more structures to be quickly and adjustably interconnected to one another (paragraph [0015]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the receiving portion of the elongate body such that it comprises the quick attachment device, as taught by Paul, for the purpose of quick adjustability instrument. 

Allowable Subject Matter
Claims 58 - 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TESSA M MATTHEWS/Examiner, Art Unit 3773